—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cowhey, J.), rendered April 28, 1995, convicting him of assault in the second degree, resisting arrest, and driving while ability impaired, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Copertino, J. P., Joy, Krausman and Goldstein, JJ., concur.